Citation Nr: 1800871	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and/or anxiety with panic attacks.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadly recharacterized the Veteran's psychiatric claim as reflected on the title page. 


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

At the outset, the Board observes that to date, the Veteran has not been afforded VA examinations in relation to his claims for service connection for an acquired psychiatric disorder, sleep apnea, or hypertension.  In this regard, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Acquired psychiatric disorder

Post-service treatment records show the Veteran has been noted to suffer from anxiety and panic attacks.  He has contended his psychiatric symptoms had their onset during service due to his wife becoming pregnant with twins, as well as the generally stressful work environment in the military.

Under these circumstances, the Board finds the low threshold requiring VA to provide a medical examination pursuant to McLendon has been met.  Accordingly, a remand is warranted.

Sleep apnea

The record shows that as early as June 2008, the Veteran and his wife reported he snored during sleep and occasionally stopped breathing.  A sleep study conducted in September 2013 did not result in a sleep apnea diagnosis, but the Veteran has maintained he has been diagnosed with the condition, and in November 2017 correspondence, his representative referenced a 2014 diagnosis.  Upon a review of the record, documentation of the alleged 2014 diagnosis has not been associated with the file.

Under these circumstances, the Board finds a remand is warranted in order to obtain all relevant treatment records and to afford the Veteran a VA examination to confirm or rule out any sleep disability, to include sleep apnea, and to assess the etiology of any identified condition.

Hypertension

The Veteran has maintained that his hypertension originated during or is due to service.  Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination to assess the etiology of his hypertension.
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include any treatment records related to a 2014 diagnosis of sleep apnea referred to by the Veteran's representative in her November 2017 letter.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.

With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during or is otherwise etiologically related to the Veteran's military service.
 
In providing his or her opinion, the examiner must address the Veteran's contention that his psychiatric symptoms had their onset during service due to his wife's pregnancy as well as the general stresses of life and military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of all sleep disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all sleep disabilities present during the period of the claim.  The examiner should specifically confirm or rule out sleep apnea.
 
With regard to each identified sleep disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during or is otherwise etiologically related to the Veteran's military service.
 
In providing his or her opinion, the examiner must address the Veteran's treatment records showing he and his wife reported snoring and interruption of breathing during sleep shortly after service.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Afford the Veteran a VA examination to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset during or is otherwise etiologically related to his military service.
 
The examiner should also state whether the Veteran's March 2008 blood pressure reading of 168/92 indicates he had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more within 1 year of his October 2007 discharge.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




